Phipps, Judge.
Frederick and Sanchez Daniels were convicted of aggravated battery for shooting Kelvin Carter in the eye, thus depriving him of its use. They argue that under Jackson v. Virginia,1 the evidence was insufficient to support their convictions. This argument is without merit.
It is undisputed that during the course of a melee involving members of the Daniels and Carter families, Kelvin Carter was shot in the eye and that this resulted in loss of the eye. Numerous State’s witnesses testified that Carter was so injured when appellants began shooting indiscriminately and without provocation at members of the Carter family. Defense witnesses, on the other hand, testified that Sanchez Daniels was not involved in the shooting and that Frederick Daniels discharged his firearm in Carter’s direction to defend himself against gunshots being fired at him by Carter family members.
Under Jackson v. Virginia, conflicts in the testimony of the witnesses are a matter of credibility for the jury to resolve.2 As long as there is some competent evidence, even though contradicted, to support each fact necessary to make out the State’s case, the jury’s verdict will be upheld.3 Here, there is competent evidence supporting appellants’ convictions.

Judgments affirmed.


Smith, P. J., and Barnes, J., concur.

J Tom Morgan, District Attorney, Barbara B. Conroy, Joseph N. Walden III, Assistant District Attorneys, for appellee.

 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 Turner v. State, 223 Ga. App. 448, 449 (1) (a) (477 SE2d 847) (1996).


 Id.